Citation Nr: 9917588	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for paranoid 
schizophrenia.

2.  Whether there is new and material evidence to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.  His awards and decorations do not include any 
combat citations.  

The veteran provided testimony before a traveling member of 
the Board sitting at San Diego, California, in March 1999.

Recently, the Federal Circuit in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) overruled Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and its progeny as to the materiality element of 
the new-and-material-evidence test, by holding that the 
materiality test of the Court of Veterans Appeals "may be 
inconsistent with the underlying purposes and procedures of 
the veterans' benefits award scheme."  Hodge at 1360.  The 
Federal Circuit stated that the VA regulation at 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Id. at 1363.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  Should a claim be reopened under 38 C.F.R. § 3.156, 
then the Board must proceed to determine whether the claim is 
well grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the RO, in the denial of the issues on 
appeal, did use the Colvin test, in its November 1997 
Supplemental Statement of the Case.  Under Hodge, however, 
the Board must apply 38 C.F.R. § 3.156 here.  As the § 3.156 
test of new and material evidence imposes a lower burden to 
reopen than did Colvin, the application of that regulation 
does not unfairly prejudice the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  The last final decision on entitlement to service 
connection for paranoid schizophrenia was a March 1983 rating 
action which denied the claim due to a lack of evidence of a 
relationship between paranoid schizophrenia and service; a 
timely appeal was not filed.

2.  Evidence relating to paranoid schizophrenia submitted 
since the March 1983 determination consists essentially of 
records of VA treatment, parole and written testimony by the 
veteran, a lay statement, and material concerning the ship 
the veteran served on; the veteran asserts that he heard 
voices in service but that he does not know when they started 
and that he believes his condition was aggravated by service.

3.  Competent evidence of a nexus between service and 
paranoid schizophrenia has not been provided.

4.  The Board denied service connection for PTSD in November 
1990, as the veteran was not shown to have PTSD.

5.  The evidence relating to PTSD submitted since the 
November 1990 decision consists of cumulative records of VA 
treatment for the veteran with no diagnosis of PTSD, material 
concerning the ship the veteran served on which does not bear 
directly and substantially upon the specific matter under 
consideration, essentially cumulative parole and written 
testimony, and a cumulative lay statement; this evidence does 
not show that the veteran has PTSD.


CONCLUSIONS OF LAW

1.  The March 1983 RO determination became final as to 
entitlement to service connection for paranoid schizophrenia.  
The evidence submitted since that decision is new and 
material.  The claim of entitlement to service connection for 
paranoid schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(b), 3.156 
(1998).

2.  The reopened claim for service connection for paranoid 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

3.  The November 1990 Board decision is final as to whether 
PTSD was incurred in service and, as the evidence submitted 
since that time is not new and material, the claim to 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a  decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156 (1998) provides a definition of "new and 
material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the reasonable-possibility-of-a-change-in-outcome 
prong of Colvin.  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom.  Epps v. West, 118 
S.Ct. 2348 (1998).  Accordingly, even if new and material 
evidence has been submitted, the claim may be denied as not 
well grounded.  See Winters v. West, 12 Vet. App. 203 (1999).


Paranoid Schizophrenia

Evidence of record at the time of the March 1983 denial of 
service connection for paranoid schizophrenia included 
service medical records which were absent any complaints or 
findings of an psychiatric disorder, VA records of 
hospitalization for the veteran in 1978 and 1979 for chronic 
paranoid schizophrenia and chronic alcoholism, and VA 
treatment in 1979, 1980, and 1981 for schizophrenia.  In 
1978, it was noted that he had a 12-year history of 
alcoholism.  These records do not reflect any nexus between 
the paranoid schizophrenia and the veteran's military 
service.  Also in the file, received in April 1982, were 
copies of Social Security Administration (SSA) records 
showing an award of disability benefits in June 1979, and a 
March 1982 letter terminating such benefits effective in 
February 1982.  Accompanying the SSA material was a letter 
from a VA physician, dated in March 1979, to the effect that 
the veteran was totally disabled and unable to work for a 
period of no less that 12 months, and possibly longer.  

The evidence after March 1983 is summarized as follows.  In 
July 1989, the veteran submitted a statement to the effect 
that during his second trip to the war zone, in June 1970, an 
officer and fellow supervisor had him ostracized by the rest 
of the men in his division.  This happened from June to 
December 1970, and it made him withdrawn and feel inferior.  
He asserted that he started hearing voices about this time 
and drinking a lot.  He reported being hospitalized by the VA 
in 1978 and taking Stelazine.  The veteran stated that he had 
difficulty in holding jobs, and that he had been receiving 
SSA disability benefits since 1979.

Received in file in July 1989 were copies of military 
administrative records for the veteran.  These records 
include a performance report from April 1970 which recorded 
that the veteran's professional performance was far below par 
due to lack of initiative and interest in assigned tasks.  He 
tended to complete only what was readily seen.  In March 
1971, he received non-judicial punishment, apparently for 
unauthorized absence in February 1971.  A recommendation for 
advancement in rating was withdrawn in April 1971 due to a 
steady decline in performance and receiving punishment in 
March 1971.

The veteran provided testimony at a hearing before a hearing 
officer in April 1990.  At that time, the veteran recounted 
events on board ship, and that in 1970 he told the ship's 
doctor he was nervous and was given some sleeping pills.  He 
asked to see a psychiatrist and was told he would have to go 
through his division officer for permission.  He never 
followed through with his request.  Transcript (T.) p. 3.  He 
noted that he first sought treatment in December 1978, with 
the VA.  T. pp. 3 and 4.  The veteran stated that in March 
1979 he was awarded SSA disability benefits for paranoid 
schizophrenia.  He was terminated from SSA disability in 
1982, worked for a while, and then could not hold a job and 
went back on SSA benefits.  T. pp. 6 and 7.  Reference was 
made to the aforementioned ostracism, and to current private 
medical treatment.  T. pp. 9 and 10.

Received at the time of the hearing was material pertaining 
to the ship the veteran was on in service.

In the file are copies of VA clinic records for the veteran 
from 1993 to 1996, showing ongoing treatment for chronic 
schizophrenia.  These records do not contain any medical 
opinion as to a relationship between the schizophrenia which 
was first noted years after military service and the 
veteran's military service.

In the veteran's May 1996 substantive appeal, he stated that 
he believed his condition was aggravated by service, and that 
he had been a disturbed child due to his father having been 
sentenced to a state mental hospital.  At 9 years of age his 
mother had taken him to the Loyola University (Chicago) 
Family Guidance Center.  He believed he had later been kept 
overseas too long by the Navy, resulting in his having never 
successfully readjusted to civilian life.  He felt at times 
that the Navy was still controlling his thoughts.  

The veteran provided testimony before a traveling member of 
the Board, sitting at San Diego, California, in March 1999.  
He described the problems he had adjusting to civilian life 
after service, finding out that he was adopted, and breaking 
off family relations.  At the time of these events, he was 
also drinking and could not control the drinking.  The 
veteran felt that the 3 years he spent in the Orient in a 
structured environment, and his return to mainstream America 
without counseling or gradual phasing back to American 
society, were the basis for his paranoid schizophrenia.  T. 
pp. 3 and 4.  The veteran referred to a Dr. S. he had seen in 
1989, and that they had talked about a number of things 
including the military and the issue of voices, and the 
veteran reported hearing voices for a long time and where it 
really began he did not know.  T. p. 5.  The veteran reported 
hearing voices, that he also heard the voices on active duty.  
He then thought that it was because of his drinking, and 
looking back on it now, he could not say if drinking was a 
factor or not.  T. p. 7.  

Received at the hearing was a statement from J. P., to the 
effect that she had known the veteran since 1992, and that 
the veteran had talked to her about the Navy and his 
adjustment afterwards.  She also noted his paranoia about 
certain things, and his sleep problems.


Analysis

For the limited purpose of determining whether evidence is 
new and material, its credibility must be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  See King v. Brown, 5 Vet. App. 19 (1993).

The evidence before the RO at the time of the March 1983 
denial of service connection for paranoid schizophrenia did 
not include any medical opinion of nexus between the post-
service schizophrenia and the veteran's military service.  
The veteran, at the time of his hospitalizations and 
treatment from 1978 to 1980, did not relate the schizophrenia 
onset to service or within 1 year thereafter.  His military 
medical records did not reflect any bizarre behavior or 
psychiatric disorder.  In short, the claim was denied because 
there was no evidence of any relationship between the 
schizophrenia in 1978 and the veteran's military service from 
1968 to 1972.  

Medical evidence added to the record since March 1983 only 
shows that the veteran continues to receive treatment for his 
paranoid schizophrenia, with no opinion as to etiology or 
onset.  

The veteran, in testimony since 1983, reported hearing voices 
in service, and felt that the schizophrenia arose out of 
adjustment problems between service and civilian life.  He 
also testified that he is not sure of any relationship 
between the voices in service and his heavy drinking at the 
time.  He was not sure when the voices began.  In his 
substantive appeal he stated that he believed his condition 
had been aggravated by service.  Nonetheless, the veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service.  Laypersons are not competent 
to render testimony concerning medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Thus, his beliefs as to the relationship of his 
condition to service bear little probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
"lay assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993)."  Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).

However, the veteran is competent to testify that he heard 
voices in service, and, again, his testimony is presumed to 
be credible.  While there is some question as to whether the 
testimony of hearing voices in service bears directly and 
substantially upon the specific matter under consideration, 
any interpretive doubt must be resolved in the veteran's 
favor.  See Hodge, supra.  Given the presumption of 
credibility, the testimony is so significant that it must be 
considered in any adjudication of this claim on its merits.  
Thus, under 38 C.F.R. § 3.156, the testimony that the veteran 
heard voices in service, which is new, is also material.  
Additionally, this testimony provides a more complete picture 
of the circumstances surrounding this issue.  See Hodge, 
supra.  Accordingly, it is the Board's opinion that this 
testimony is new and material and the claim is therefore 
reopened.   

The Board must now determine whether the reopened claim is 
well grounded.  Specifically, in order for a claim to be well 
grounded, competent evidence (generally, medical evidence) of 
a nexus between service and the claimed disorder must be 
received.  The nexus requirement may also be satisfied by a 
regulatory presumption that certain diseases initially 
manifesting themselves within certain prescribed periods are 
related to service.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995) (citations omitted).  In this case, the nexus 
requirement remains unsatisfied.  The record contains no 
medical evidence that links paranoid schizophrenia to 
service.  The veteran's lay testimony that he heard voices in 
service is not competent evidence that he had schizophrenia 
in service.  See Grottveit, supra.  Where a claim is not well 
grounded, the claim must be denied, and VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

Thus, even accepting the veteran's testimony of hearing 
voices in service as new and material, it remains that he has 
not submitted evidence that the post-service schizophrenia is 
related to service.  That is, while the Board presumes the 
credibility of this testimony and reopens the claim, it is 
clear that the reopened claim is not well grounded because of 
the absence from the record of evidence of nexus to service.  
The claim must therefore be denied.

Additionally, the veteran is receiving benefits from the 
Social Security Administration.  His hearing testimony and 
statements show that VA treatment for schizophrenia was the 
original basis for the award.  There is no specific 
allegation that there would be anything in the records 
reviewed by SSA that would be relevant in this matter.  The 
denial of the requested benefit by the VA is based on absence 
of competent medical evidence of a relationship between the 
post-service schizophrenia and military service.  There is no 
allegation that any records in the possession of SSA 
pertaining to grant of benefits in 1979 and again in the 
1980's would provide legally adequate substantiation of nexus 
to service.  Thus, the Board finds no basis to obtain records 
of the SSA.  See Brock v. Brown, 10 Vet. App. 155 (1997).


PTSD

The evidence set forth above on the issue of paranoid 
schizophrenia is incorporated by reference into this section.  
Notably, the evidence before the Board in November 1990, 
addressing the period from service up to the April 1990 
hearing before a hearing officer, did not include any 
competent evidence of a diagnosis of PTSD for the veteran.  
The claim was denied for this reason.

Relevant evidence added to the record after November 1990 
includes VA records of treatment for the veteran for 
schizophrenia, and his hearing testimony in March 1999.  At 
that time, he recounted events on board ship in service 
including activities the ship participated in.  

Received at the time of the March 1999 hearing was a 
statement from J. P., to the effect that the veteran was 
known for years, that he talked about his adjustment problems 
after service, and that she felt he did have flashbacks to 
service and still dwelt on it consciously and subconsciously.

Analysis

While the Board does not doubt the veteran's sincerity in 
this claim, as pointed out above, he is not shown to possess 
the medical expertise to determine the etiology of his 
various medical symptoms or make a medical diagnosis.  See 
Espiritu, supra.  What is required to reopen his claim is 
competent evidence that he has PTSD, other evidence that 
satisfies the 38 C.F.R. § 3.156 test of new and material 
evidence, or other evidence that provides a more complete 
picture of the circumstances surrounding this issue.  See 
Hodge, supra.

There is no competent medical evidence that the veteran has 
PTSD.  The evidence relating to PTSD submitted since the 
November 1990 decision consists of cumulative records of VA 
treatment for the veteran with no diagnosis of PTSD, material 
concerning the ship the veteran served on which does not bear 
directly and substantially upon the specific matter under 
consideration, essentially cumulative parole and written 
testimony, and an essentially cumulative lay statement.  
Accordingly, the Board must conclude that the veteran has 
failed to present new and material evidence to reopen a claim 
for service connection for PTSD.  Thus, the claim remains 
finally denied.  The recent changes in the case law as to 
what constitutes new and material evidence do not change the 
outcome of this question.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Assuming, arguendo, that the changes in the case law would 
compel a finding that new and material evidence had been 
submitted, the record does not contain competent evidence 
showing that the veteran has PTSD.  In order for a claim to 
be well grounded, there must be competent evidence that the 
veteran currently has the disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  Thus, the veteran has 
failed to satisfy one of the essential elements of a well 
grounded claim in any event.  See Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

Also, as noted in the discussion of paranoid schizophrenia, 
above, the veteran is receiving benefits from the SSA.  The 
record shows that VA treatment for schizophrenia was the 
original basis for the SSA award.  There is no specific 
allegation that there would be anything in the records 
reviewed by SSA that would be relevant to the PTSD claim.  
There is no allegation that any records in the possession of 
SSA pertaining to grant of benefits would provide legally 
adequate substantiation of a medical diagnosis of PTSD.  
Thus, the Board finds no basis to obtain records of the SSA.  
See Brock, supra. 


ORDER

The veteran provided new and material evidence to reopen his 
claim to entitlement to service connection for paranoid 
schizophrenia, but, as the claim is not well grounded, the 
claim is reopened and denied.  



As the veteran has not provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
PTSD, the claim is denied.




		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 


